Title: To George Washington from Major General Alexander McDougall, 1 June 1779
From: McDougall, Alexander
To: Washington, George


        
          Continental Village [N.Y.] June 1st 1779 2 P.M.
        
        I am this moment favored with your Excellenies Letter of Yesterday. The Enemies remain, where they debarked yesterday, from Tallars point towards Kings-Ferry. The wind is unfavorable to day for him to Sail up the River. He has opened Batteries on the west side of Kings Ferry, against our work but without effect. The Brigades mentioned to you in a former Letter are at west Point, Pattens & Clarks were ordered to fall back into West Point. The first is arrived. I am in hopes this force with the aid of the ulster County militia will defend the works to the last extremity. obvious reasons prevent my sending any more of the Troops there General Parsons will join me to morrow. The Stores near the Landing were embarked, the rest were Sent to the Eastward as the process of Transportation would delay. From the present State of the Enemy it was difficult to determine on the best route for the Stores. I have the Honor to be your Excellency Humble Servt
      